DETAILED ACTION
This Non-Final Office Action is in response to the above identified patent application filed on January 21, 2021.  Claims 1 – 16, 18, 19 & 20 are pending and currently being examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 14 & 18 are objected to because of the following informalities:  
Claims 14 & 18 comprises two (2) sentences.  Claims 14 & 18 should only be one (1) sentence.  
Appropriate correction is required.

Delete Claim 18, line 17 which recites: “the holster only having passive retention of the accessory and a attached handgun,” and
replace claim 18, lines 17 with - - the holster only having passive retention of the accessory and an attached handgun, - - 

Delete Claim 18, line 27 recites: “cavity and thereby clamping the accessory between the opposing sides of the holster body.” and
; - - 
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Misnumbered claims 18-20 have been renumbered as 17-19.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 – 16, 18, 19 & 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 19 of U.S. Patent No. 10,900,744 B1. Although the claims at issue are not identical, they are not patentably distinct from each other because the U.S. Patent No. 10,900,744 B1 and the instant patent application BOTH set forth:
A combination handgun holster and illuminator contained within packaging that displays the combination, the holster for receiving each of a multiplicity of handguns having 5different form factors and each of the multiplicity of handguns having an accessory rail, the illuminator attachable to the accessory rail of each of said multiplicity of handguns; 
the holster comprising a holster body and a belt loop, the holster body and belt loop being disposed in the interior of the package, the holster body having rearward portion having a shape that is symmetrical about a central plane and belt loop attachment portions on each of a left side 10and a right side of the rearward portion where by the belt loop is attachable to either the left side or the right side of the holster body with a pair of threaded fasteners included in the packaging, whereby the holster is wearable either on the right or left side of a user; 
the holster body defining a cavity extending along a handgun receiving and withdrawal axis, the holster body having a first body portion defining a first cavity portion and a second 15body portion defining a second cavity portion, the first cavity portion being dimensioned and configured so that, while a handgun is holstered there is a clearance between the handgun and holster extending around three sides of the handgun; 
the second cavity portion having a shape conforming to the shape of the illuminator whereby the second cavity portion receives the illuminator and engagement of the illuminator 20with the second body portion precludes movement of the illuminator except for movement in the insertion and withdrawal direction along an illuminator receiving and withdrawal axis parallel to the handgun receiving and withdrawal axis, the second body portion having a pair of parallel slits defining a unitary retention portion a polymer spring, the polymer spring 25Attorney Docket No.: P24173US03 having a protruding portion extending into the second cavity portion for resiliently engaging the illuminator when the handgun and illuminator are holstered thereby clamping the accessory between the opposing sides of the holster body; 
the illuminator having a body and a rail attachment portion including a clamp portion for 5securing the illuminator to the accessory rail without using threaded fasteners, the body defining a battery receiving cavity, a battery included in the packaging; and the packaging being configured such that the holster body and illuminator are visible through the packaging;  
wherein the clamp portion of the illuminator 10comprises a snap-on rail attachment mechanism;  
wherein the handgun rail comprises two parallel grooves aligned with an axis of the handgun, and wherein the rail attachment portion includes two opposing elongate groove engagement portions each having in cross-section a V-shaped groove engagement surface, the elongate groove engagement portions unitary with the 15illuminator body;  
wherein each of the accessory rails of the multiplicity of handguns to which the illuminator is attachable has a transverse notch on the respective accessory rail, and wherein the illuminator clamp portion comprises a spring loaded lever arm with a proximal end pivotally attached to a body of the illuminator, a distal end with a 20manual grasping portion, and an elongate tab positioned intermediate the distal end and the proximal end and sized for being received in the transverse notch on the accessory rail, the lever arm movable between an outwardly attachment position wherein the elongate an inward release 26Attorney Docket No.: P24173US03position wherein the illuminator is slidable along accessory rails of handguns for attachment and removal of the illuminator to the respective handguns; 
 	wherein the unitary retention portion has a first unitary end and a second unitary end and an intermediate portion extending between the first end 5unitary with the holster body defining a retention beam portion, the retention beam portion having a pair of ribs oriented with the handgun receiving and withdrawal axis and having an arcuate inwardly facing surfaces for engagement of the accessory while the accessory and attached handgun is being received and seated in the holster, the intermediate portion moving outwardly as the accessory with attached handgun is being received and seated, the inwardly 10protruding portion being disposed between the first end and the second end, the retention beam portion bending in a bow-like manner while the accessory is received in the cavity;  
wherein the body of the illuminator is metal and the holster body is unitarily formed of a single piece of glass filled polyamide material whereby when the illuminator is attached to a handgun, a smooth and soft feel engagement of the 15illuminator with the attached handgun and the holster body is provided when said illuminator with attached handgun are received by the holster;  
wherein the first internal cavity is defined by opposing parallel planar faces of opposing lateral holster body sidewalls, wherein the width of the internal cavity spaced .25 inches from the forward margin of the holster body is about 1.20 20inches to about 1.50 inches; and
  	further in combination with a handgun attached to the accessory.  

A combination handgun holster and illuminator in packaging that displays the combination, the holster for receiving each of a multiplicity of handguns having different form factors and each of the multiplicity of handguns having an accessory rail, the illuminator attachable to the accessory rail of a handgun; 
5the holster comprising a holster body and a belt loop, the holster body and belt loop being disposed in the interior of the package, the holster body having rearward portion having a shape that is symmetrical about a central plane and belt loop attachment portions on each of a left side and a right side of the rearward portion whereby the belt loop is attachable to either the left side or the right side of the holster body, whereby the holster is wearable either on the right or left 10side of a user; the holster body defining a cavity sized for receiving each of the multiplicity of handguns with a clearance between each of the multiplicity of handguns and the holster body; 
the holster body defining a cavity extending along a handgun receiving and withdrawal axis, the holster body having a first body portion defining a first cavity portion and a second body portion defining a second cavity portion, the first cavity portion being dimensioned and 15configured so that, when a handgun is attached to the illuminator and the handgun is holstered, there is a clearance around the handgun; the first cavity being dimensioned so that the holster body may be utilized with the multiplicity of semi-automatic handguns with mounting rails; 
the holster only having passive retention of the accessory and attached handgun, the second body portion defining a second cavity portion having a shape and internal width 20dimension and the illuminator having a shape and external width dimension such a handgun and the illuminator with attached handgun is inserted into the second cavity portion, whereby when the second body portion receives the illuminator and such an attached handgun there is an28Attorney Docket No.: P24173US03 expansion of the internal width dimension of the second cavity portion such that the second body portion conformingly and snugly receives the illuminator, and the engagement of the illuminator with the second body portion precludes movement of the illuminator and attached handgun except for movement in the insertion and withdrawal direction along an illuminator receiving 5and withdrawal axis parallel to the handgun receiving and withdrawal axis; 
the illuminator having a body and a rail attachment portion including a clamp portion for securing the illuminator to the accessory rail; and 
the packaging having a transparent portion with the holster body and illuminator visible therethrough;  
w10herein the body of the illuminator is metal and the holster body is unitarily formed of a single piece of glass filled polyamide material whereby when the illuminator is attached to a handgun, a smooth and soft feel engagement of the illuminator with the attached handgun and the holster body is provided when said illuminator with attached handgun are received by the holster; 
15wherein the second body portion having a pair of parallel slits defining a unitary retention portion configured as a polymer spring, the polymer spring having a protruding portion extending into the second cavity portion for resiliently engaging the illuminator whereby when the illuminator is attached to a handgun and the illuminator and attached handgun are holstered the polymer spring is pushed outwardly thereby 20expanding the 
 	wherein the polymer spring has two unitary ends and an intermediate portion therebetween, the protruding portion configured as a rib with an inclined lead-in surface;
wherein accessory rails of handguns to which the 5illuminator is attachable have a transverse notch, and wherein the illuminator clamp portion comprises a spring loaded lever arm with a proximal end pivotally attached to a body of the illuminator, a distal end with a manual grasping portion, and an elongate tab positioned intermediate the distal end and the proximal end and sized for being received in the transverse notch, the lever arm movable between an outwardly attachment position wherein the elongate tab 10is positioned for being received in the notch locking the illuminator into position and an inward release position wherein the illuminator is slidable along accessory rails of handguns for attachment and removal of the illuminator to the respective handguns;
  	wherein the packaging comprises a six sided box package having an interior with a volume of about 90 cu. in. to about 104 cu. in, the box having a 15front panel, a top panel, a bottom panel, a rearward panel, and a pair of lateral panels. In embodiments, the package has graphics on at least on an exposed front panel and the pair of lateral panels, the forward panel defining an opening with transparent sheet material spanning the opening, the holster body and illuminator are visible through the transparent sheet material; 
 further comprising a laser sight contained in the 20package and visible through the transparent sheet material; and
threaded fasteners for securing the belt loop to either side of the holster body, a battery for the illuminator, and paper with instructions thereon, all contained within the packaging.  

A combination handgun holster and battery powered rail mountable light generating accessory contained in packaging, the holster having a holster body sized for receiving each of a multiplicity of handguns having different form factors and each of the multiplicity of handguns having an accessory rail, the illuminator attachable to the accessory rail 5of each of the multiplicity of handguns; 
the holster comprising the holster body and a belt loop attachable to either of two lateral sides of the holster body with a pair of threaded fasteners, the pair of threaded fastener included in the packaging, whereby the holster is wearable either on the right or left side of a user; the holster body defining a cavity sized for receiving each of the multiplicity of handguns with 10spacing between each of the multiplicity of handguns and the holster body; 
the holster body defining a cavity extending along a handgun receiving and withdrawal axis, the holster body having a first body portion defining a first cavity portion and a second body portion defining a second cavity portion, the first cavity portion being dimensioned and configured so that, while the handgun is holstered, the first body portion receives the handgun 15while leaving a clearance around the handgun; the clearance being selected to allow the holster body to receive each of the multiplicity of semi-automatic handguns with mounting rails; 
passive retention of the accessory and an attached handgun, the second body portion defining a second cavity portion having a shape and internal width dimension and the accessory having a shape and external width dimension such that the second 20body portion interferes with the accessory when the accessory is attached to a handgun and the accessory with attached handgun is inserted into the second cavity portion, the second body portion having a pair of slits defining a unitary polymer spring, the polymer spring having a protruding portion extending into the second cavity portion and defining a measurement point 31Attorney Docket No.: P24173US03for the internal width dimension, the polymer spring for resiliently engaging the accessory whereby when the accessory is attached to a handgun and the accessory and attached handgun are holstered the polymer spring is pushed outwardly thereby expanding the width of the second cavity and thereby clamping the accessory between the opposing sides of the holster body; 
5the accessory having a body and a rail attachment portion including a clamp portion for securing the accessory to the accessory rail, the body defining a battery receiving cavity, a battery included in the packaging; 
paper instructions relating to attachment of the belt loop to the holster and attachment of the accessory to an accessory rail included with the packaging; 
10wherein the packaging being configured such that the holster body and accessory are visible through the packaging;  
wherein the accessory is a flashlight and the clamp portion attachable to an accessory rail without utilizing threaded fasteners; and

a clamp portion utilizing threaded fasteners.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 16, 18, 19 & 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claims 1, lines 1 – 4 recites: “A combination handgun holster and illuminator contained within packaging that displays the combination, the holster for receiving each of a multiplicity of handguns having 5different form factors and each of the multiplicity of handguns having an accessory rail,…”
Clams 1, lines 11 – 15 recites: “the holster body defining a cavity extending along a handgun receiving and withdrawal axis, the holster body having a first body portion defining a first cavity portion and a second 15body portion defining a second cavity portion, the first cavity portion being dimensioned and configured so that, while a handgun is holstered there is a clearance between the handgun and holster extending around three sides of the handgun;…”
UNCLEAR if “a handgun” as set forth in claim 1, line 14 is the same as “a multiplicity of handguns” as set forth in claim 1, line 2 OR if applicant is referring to a different / separate “a handgun” in claim 1, line 14.

Claim 8, lines 1 & 2 recites: “further in combination with a handgun attached to the accessory.”
It is also UNCLEAR if “a handgun” as set forth in claim 8, line 1 is the same as “a handgun” as set forth in claim 1, line 14 OR if applicant is referring to a different / separate “a handgun” as set forth in claim 8, line 1.

Claim 9, lines 2 – 4 recites: “the holster for receiving each of a multiplicity of handguns having different form factors and each of the multiplicity of handguns having an accessory rail,…”
Claim 9, lines 14 – 22 recites: “the first cavity portion being dimensioned and 15configured so that, when a handgun is attached to the illuminator and the handgun is holstered, there is a clearance around the handgun; the first cavity being dimensioned so that the holster body may be utilized with the multiplicity of semi-automatic handguns with mounting rails; 
the holster only having passive retention of the accessory and attached handgun, the second body portion defining a second cavity portion having a shape and internal width 20dimension and the illuminator having a shape and external width dimension such that the second body portion interferes with the illuminator when the illuminator is a handgun and the illuminator with attached handgun is inserted into the second cavity portion,…”
It is UNCLEAR if “a handgun” as set forth in claim 9, line 15 is the same as “a multiplicity of handguns” as set forth in claim 9, line 2 OR if applicant is referring to a different / separate “a handgun” as set forth in claim 9, line 15.

Furthermore, it is also UNCLEAR if “a handgun” as set forth in claim 9, line 21 is the same as “a handgun” as set forth in claim 9, line 15 OR if applicant is referring to a different / separate “a handgun” as set forth in claim 9, line 21.

Claim 10, lines 1 – 3 recites: “wherein the body of the illuminator is metal and the holster body is unitarily formed of a single piece of glass filled polyamide material whereby when the illuminator is attached to a handgun,…”
It is also UNCLEAR if “a handgun” as set forth in claim 10, line 3 is the same as “a handgun” as set forth in claim 9, line 15 and claim 9, line 21 OR if applicant is referring to a different / separate “a handgun” as set forth in claim 10, line 3.

Claim 11, lines 2 – 4 recites: “the polymer spring having a protruding portion extending into the second cavity portion for resiliently engaging the illuminator whereby when the illuminator is attached to a handgun,…”
It is also UNCLEAR if “a handgun” as set forth in claim 11, line 4 is the same as “a handgun” as set forth in claim 9, line 15 and claim 9, line 21 OR if applicant is referring to a different / separate “a handgun” as set forth in claim 11, line 4.

Claim 18, lines 2 – 4 recites: “the holster having a holster body sized for receiving each of a multiplicity of handguns having different form factors and each of the multiplicity of handguns having an accessory rail,…”
Claim 18, lines 17 – 21 recites: “the holster only having passive retention of the accessory and a attached handgun, the second body portion defining a second cavity portion having a shape and internal width dimension and the accessory having a shape and external width dimension such that the second body portion interferes with the accessory when the accessory is attached to a handgun and the accessory with attached handgun is inserted into the second cavity portion,…”
It is UNCLEAR if “a attached handgun” as set forth in claim 18, line 17 is the same as “a multiplicity of handguns” as set forth in claim 18, line 3 OR if applicant is referring to a different / separate “a attached handgun” as set forth in claim 18, line 17.

Furthermore, it is also UNCLEAR if “a handgun” as set forth in claim 18, line 20 is the same as “a attached handgun” as set forth in claim 18, line 17 OR if applicant is referring to a different / separate “a handgun” as set forth in claim 18, line 20.

Claim 3 recites the limitation "the handgun rail" in claim 3, line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim 9 recites the limitation "the multiplicity of semi-automatic handguns" in claim 9, line 17.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 – 16, 18, 19 & 20 are rejected under 35 U.S.C. 103 as being unpatentable over (U.S. Patent Number 7,735,255 B1) to Kincaid et al., in view of (U.S. Patent Publication Number 2018 / 0321014 A1) to Rassias; (U.S. Patent Number .
Regarding claim 1, Kincaid et al., discloses the combination handgun holster (200) and illuminator (100), the holster (100) for receiving each of the multiplicity of handguns (180) having 5different form factors and each of the multiplicity of handguns (180) having the accessory rail (182), the illuminator (100) attachable to the accessory rail (182) of each of the multiplicity of handguns (180); 
the holster body (210) defining the cavity (220) extending along the handgun receiving and withdrawal axis, the holster body (210) having the first body portion defining the first cavity portion (i.e. Upper Portion of (220) in Figure 1) and the second 15body portion defining the second cavity portion (i.e. Lower Portion of (220) in Figure 1), the first cavity portion being dimensioned and configured so that, while the handgun (180) is holstered there is the clearance between the handgun (180) and holster (200) extending around three sides of the handgun (180); 
the second cavity portion (i.e. Lower Portion of (220) in Figure 1) having the shape conforming to the shape of the illuminator (100) whereby the second cavity portion (i.e. Lower Portion of (220) in Figure 1) receives the illuminator (100) and engagement of the illuminator (100) 20with the second body portion precludes movement of the illuminator (100) except for movement in the insertion and withdrawal direction along the illuminator receiving and withdrawal axis parallel to the handgun receiving and withdrawal axis, 
the illuminator (100) having the body (112) and the rail attachment portion (141) including the clamp portion (145) for 5securing the illuminator (100) to the accessory rail 
  However, Kincaid et al., does not disclose the holster comprising the holster body and a belt loop, the holster body and belt loop being disposed in the interior of the package, the holster body having rearward portion having a shape that is symmetrical about a central plane and belt loop attachment portions on each of a left side 10and a right side of the rearward portion where by the belt loop is attachable to either the left side or the right side of the holster body with a pair of threaded fasteners included in the packaging, whereby the holster is wearable either on the right or left side of a user. 
Rassias teaches the holster (50 & 20) comprising the holster body and the belt loop (30), the holster body having rearward portion having the shape that is symmetrical about the central plane (See Figures 2 & 5) and belt loop attachment portions (39) on each of the left side 10and the right side of the rearward portion where by the belt loop (30) is attachable to either the left side or the right side of the holster body with the pair of threaded fasteners (40 & 53), whereby the holster (50) is wearable either on the right or left side of a user (See Figures 3A, 3B, 4A & 4B).
	It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make the holster comprising the holster body and the belt loop, the holster body and belt loop being disposed in the interior of the package, the holster body having rearward portion having a shape that is symmetrical about the central plane and belt loop attachment portions on each of the left side 10and the right side of the rearward portion where by the belt loop is attachable to either the left side or the right side of the holster body with the pair of threaded fasteners included in the 
However, Kincaid et al., does not disclose the second body portion having a pair of parallel slits defining a unitary retention portion configured as a polymer spring, the polymer spring25Attorney Docket No.: 4203.0397US1 having a protruding portion extending into the second cavity portion for resiliently engaging the illuminator when the handgun and illuminator are holstered thereby clamping the accessory between the opposing sides of the holster body.
Mattews teaches the second body (i.e. Lower Cavity of (14) in Figure 3) portion having the pair of parallel slits (23 & 24) defining the unitary retention portion (See Figure 3) configured as the polymer spring, the polymer spring25Attorney Docket No.: 4203.0397US1 having the protruding portion (29) extending into the second cavity portion (13) for resiliently engaging the illuminator (25) when the handgun (12) and illuminator (25) are holstered (See Figure 1) thereby clamping the accessory between the opposing sides of the holster body (See Figures 1 & 3). 
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make the second body portion having the pair of parallel slits defining the unitary retention portion configured as the polymer spring, the polymer spring25Attorney Docket No.: 4203.0397US1 having the protruding portion extending into the second cavity portion for resiliently engaging the illuminator when the handgun and illuminator are holstered thereby clamping the accessory between the opposing sides of the holster body as taught by Matthews with the holster of Kincaid et al., in order to prevent excess movement when the illuminator is being stored.
configured such that the holster body and illuminator are visible through the packaging. 
	Gardner, Jr. et al., teaches the combination handgun contained within the packaging that displays the combination; the handgun disposed in the interior of the package, and the pair of threaded fasteners (1810) included in the packaging; and the packaging being configured such that the gun body is visible through the packaging.
 (See Figures 17 & 18).
	It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make the combination handgun contained within the packaging that displays the combination; the handgun disposed in the interior of the package, and the pair of threaded fasteners included in the packaging; and the packaging being configured such that the gun body is visible through the packaging
 as taught by Gardner, Jr. et al., with the holster of Kincaid et al., in order to ensure all parts for proper assembly.

Regarding claim 2, Kincaid et al., discloses the clamp portion (145) of the illuminator (100) 10comprises the snap-on rail attachment mechanism (141) (See Figure 2A.
  


Regarding claim 4, Kincaid et al., discloses wherein each of the accessory rails (182) of the multiplicity of handguns (180) to which the illuminator (100) is attachable has the transverse notch on the respective accessory rail (182), and wherein the illuminator clamp portion (145) comprises a spring loaded lever arm with a proximal end pivotally attached to a body of the illuminator, a distal end with a 20manual grasping portion, and an elongate tab positioned intermediate the distal end and the proximal end and sized for being received in the transverse notch on the accessory rail, the lever arm movable between an outwardly attachment position wherein the elongate tab is positioned for being received in the notch locking the illuminator into position and an inward release 26Attorney Docket No.: 4203.0397US1 position wherein the illuminator is slidable along accessory rails of handguns for attachment and removal of the illuminator to the respective handguns. 
 
Regarding claim 5, Kincaid et al., discloses wherein the unitary retention portion has a first unitary end and a second unitary end and an intermediate portion extending between the first end 5unitary with the holster body defining a retention beam portion, the retention beam portion having a pair of ribs oriented with the handgun receiving and withdrawal axis and having an arcuate inwardly facing surfaces for engagement of the 

Regarding claim 6, Kincaid et al., discloses wherein the body (112) of the illuminator (100) is metal and the holster body (214) is unitarily formed of a single piece of glass filled polyamide material whereby when the illuminator (100) is attached to a handgun (180), a smooth and soft feel engagement of the 15illuminator (100) with the attached handgun (180) and the holster body (214) is provided when the illuminator (100) with attached handgun (180) are received by the holster (200). 
 
Regarding claim 7, Kincaid et al., as modified above does not disclose the first internal cavity is defined by opposing parallel planar faces of opposing lateral holster body sidewalls, wherein the width of the internal cavity spaced .25 inches from the forward margin of the holster body is about 1.20 20inches to about 1.50 inches.  
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make the first internal cavity is defined by opposing parallel planar faces of opposing lateral holster body sidewalls, wherein the width of the internal cavity spaced .25 inches from the forward margin of the holster body is about 1.20 20inches to about 1.50 inches, since it has been held that where the general 

Regarding claim 8, Kincaid et al., discloses the combination with the handgun (180) attached to the accessory (See Figure 1).  

Regarding claim 9, Kincaid et al., discloses the combination handgun holster (200) and illuminator (100), the holster (100) for receiving each of the multiplicity of handguns (180) having 5different form factors and each of the multiplicity of handguns (180) having the accessory rail (182), the illuminator (100) attachable to the accessory rail (182) of each of the multiplicity of handguns (180); 
the holster body (210) defining the cavity (220) extending along the handgun receiving and withdrawal axis, the holster body (210) having the first body portion defining the first cavity portion (i.e. Upper Portion of (220) in Figure 1) and the second 15body portion defining the second cavity portion (i.e. Lower Portion of (220) in Figure 1), the first cavity portion being dimensioned and configured so that, while the handgun (180) is holstered there is the clearance between the handgun (180) and holster (200) extending around three sides of the handgun (180); 
the second cavity portion (i.e. Lower Portion of (220) in Figure 1) having the shape conforming to the shape of the illuminator (100) whereby the second cavity portion (i.e. Lower Portion of (220) in Figure 1) receives the illuminator (100) and engagement of the illuminator (100) 20with the second body portion precludes movement of the illuminator (100) except for movement in the insertion and withdrawal direction 
the illuminator (100) having the body (112) and the rail attachment portion (141) including the clamp portion (145) for 5securing the illuminator (100) to the accessory rail (182) without using threaded fasteners; and the body defining the battery receiving cavity (118) (See Figures 1, 2A & 2B).
  However, Kincaid et al., does not disclose the holster comprising the holster body and a belt loop, the holster body and belt loop being disposed in the interior of the package, the holster body having rearward portion having a shape that is symmetrical about a central plane and belt loop attachment portions on each of a left side 10and a right side of the rearward portion where by the belt loop is attachable to either the left side or the right side of the holster body with a pair of threaded fasteners included in the packaging, whereby the holster is wearable either on the right or left side of a user. 
Rassias teaches the holster (50 & 20) comprising the holster body and the belt loop (30), the holster body having rearward portion having the shape that is symmetrical about the central plane (See Figures 2 & 5) and belt loop attachment portions (39) on each of the left side 10and the right side of the rearward portion where by the belt loop (30) is attachable to either the left side or the right side of the holster body with the pair of threaded fasteners (40 & 53), whereby the holster (50) is wearable either on the right or left side of a user (See Figures 3A, 3B, 4A & 4B).
	It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make the holster comprising the holster body and the belt loop, the holster body and belt loop being disposed in the interior of the package, 
However, Kincaid et al., does not disclose the second body portion having a pair of parallel slits defining a unitary retention portion configured as a polymer spring, the polymer spring25Attorney Docket No.: 4203.0397US1 having a protruding portion extending into the second cavity portion for resiliently engaging the illuminator when the handgun and illuminator are holstered thereby clamping the accessory between the opposing sides of the holster body.
Mattews teaches the second body (i.e. Lower Cavity of (14) in Figure 3) portion having the pair of parallel slits (23 & 24) defining the unitary retention portion (See Figure 3) configured as the polymer spring, the polymer spring25Attorney Docket No.: 4203.0397US1 having the protruding portion (29) extending into the second cavity portion (13) for resiliently engaging the illuminator (25) when the handgun (12) and illuminator (25) are holstered (See Figure 1) thereby clamping the accessory between the opposing sides of the holster body (See Figures 1 & 3). 
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make the second body portion having the pair of parallel slits defining the unitary retention portion configured as the polymer spring, the polymer spring25Attorney Docket No.: 4203.0397US1 having the protruding portion extending into the second cavity portion for 
	However, Kincaid et al., does not disclose the combination handgun holster and illuminator contained within packaging that displays the combination; the holster body and belt loop being disposed in the interior of the package, and the pair of threaded fasteners included in the packaging, battery included in the packaging; and the packaging being configured such that the holster body and illuminator are visible through the packaging. 
	Gardner, Jr. et al., teaches the combination handgun contained within the packaging that displays the combination; the handgun disposed in the interior of the package, and the pair of threaded fasteners (1810) included in the packaging; and the packaging being configured such that the gun body is visible through the packaging.
 (See Figures 17 & 18).
	It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make the combination handgun contained within the packaging that displays the combination; the handgun disposed in the interior of the package, and the pair of threaded fasteners included in the packaging; and the packaging being configured such that the gun body is visible through the packaging
 as taught by Gardner, Jr. et al., with the holster of Kincaid et al., in order to ensure all parts for proper assembly.


However, Kincaid et al., as modified does not explicitly disclose the polyamide material.
	It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make a single piece of glass filled polyamide material, since It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Regarding claim 1511, Kincaid et al., as modified by Matthews discloses the second body portion (i.e. Lower Cavity of (14) in Figure 3) having a pair of parallel slits (23 & 24) defining a unitary retention portion configured as a polymer spring, the polymer spring having a protruding portion (29) extending into the second cavity portion (13) for resiliently engaging the illuminator whereby when the illuminator (25) is attached to a handgun and the illuminator and attached handgun are holstered the polymer spring is pushed outwardly thereby 20expanding the width of the second cavity and thereby clamping the accessory between the opposing sides of the holster body (See Figures 1 & 3).  

Regarding claim 12, Kincaid et al., as modified by Matthews discloses the polymer spring has two unitary ends and an intermediate portion therebetween, the protruding portion (29) configured as a rib with an inclined lead-in surface.  

Regarding claim 13, Kincaid et al., discloses the accessory rails (182) of handguns (180) to which the 5illuminator is attachable have a transverse notch, and wherein the illuminator clamp portion comprises a spring loaded lever arm with a proximal end pivotally attached to a body of the illuminator (100), a distal end with a manual grasping portion, and an elongate tab positioned intermediate the distal end and the proximal end and sized for being received in the transverse notch, the lever arm movable between an outwardly attachment position wherein the elongate tab 10is positioned for being received in the notch locking the illuminator into position and an inward release position wherein the illuminator is slidable along accessory rails of handguns for attachment and removal of the illuminator to the respective handguns.
  
Regarding claim 14, Kincaid et al, as modified by above does not disclose the packaging comprises a six sided box package having an interior with a volume of about 90 cu. in. to about 104 cu. in, the box having a 15front panel, a top panel, a bottom panel, a rearward panel, and a pair of lateral panels. 
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make the packaging comprises a six sided box package having an interior with a volume of about 90 cu. in. to about 104 cu. in, the box 

Regarding claim 15, Kincaid et al., discloses the laser sight contained in the 20package and visible through the transparent sheet material.  

Regarding claim 16, Kincaid et al., as modified by Rassias discloses the threaded fasteners (42 & 50) for securing the belt loop to either side of the holster body.
Moreover, Kincaid et al., discloses the battery (i.e. via (118) in Figure 3) for the illuminator (100), and paper with instructions thereon.
Furthermore, Kincaid et al., as modified by Gardner, Jr. et al., discloses all contained within the packaging. 
 
Regarding claim 18, Kincaid et al., discloses the combination handgun holster (200) and illuminator (100), the holster (100) for receiving each of the multiplicity of handguns (180) having 5different form factors and each of the multiplicity of handguns (180) having the accessory rail (182), the illuminator (100) attachable to the accessory rail (182) of each of the multiplicity of handguns (180); 
the holster body (210) defining the cavity (220) extending along the handgun receiving and withdrawal axis, the holster body (210) having the first body portion defining the first cavity portion (i.e. Upper Portion of (220) in Figure 1) and the second configured so that, while the handgun (180) is holstered there is the clearance between the handgun (180) and holster (200) extending around three sides of the handgun (180); 
the second cavity portion (i.e. Lower Portion of (220) in Figure 1) having the shape conforming to the shape of the illuminator (100) whereby the second cavity portion (i.e. Lower Portion of (220) in Figure 1) receives the illuminator (100) and engagement of the illuminator (100) 20with the second body portion precludes movement of the illuminator (100) except for movement in the insertion and withdrawal direction along the illuminator receiving and withdrawal axis parallel to the handgun receiving and withdrawal axis, 
the illuminator (100) having the body (112) and the rail attachment portion (141) including the clamp portion (145) for 5securing the illuminator (100) to the accessory rail (182) without using threaded fasteners; and the body defining the battery receiving cavity (118) (See Figures 1, 2A & 2B).
  However, Kincaid et al., does not disclose the holster comprising the holster body and a belt loop, the holster body and belt loop being disposed in the interior of the package, the holster body having rearward portion having a shape that is symmetrical about a central plane and belt loop attachment portions on each of a left side 10and a right side of the rearward portion where by the belt loop is attachable to either the left side or the right side of the holster body with a pair of threaded fasteners included in the packaging, whereby the holster is wearable either on the right or left side of a user. 

	It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make the holster comprising the holster body and the belt loop, the holster body and belt loop being disposed in the interior of the package, the holster body having rearward portion having a shape that is symmetrical about the central plane and belt loop attachment portions on each of the left side 10and the right side of the rearward portion where by the belt loop is attachable to either the left side or the right side of the holster body with the pair of threaded fasteners included in the packaging, whereby the holster is wearable either on the right or left side of a user as taught by Rassias with the holster of Kincaid et al., in order to appeal to both left and right handed users.
However, Kincaid et al., does not disclose the second body portion having a pair of parallel slits defining a unitary retention portion configured as a polymer spring, the polymer spring25Attorney Docket No.: 4203.0397US1 having a protruding portion extending into the second cavity portion for resiliently engaging the illuminator when the handgun and illuminator are holstered thereby clamping the accessory between the opposing sides of the holster body.
configured as the polymer spring, the polymer spring25Attorney Docket No.: 4203.0397US1 having the protruding portion (29) extending into the second cavity portion (13) for resiliently engaging the illuminator (25) when the handgun (12) and illuminator (25) are holstered (See Figure 1) thereby clamping the accessory between the opposing sides of the holster body (See Figures 1 & 3). 
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make the second body portion having the pair of parallel slits defining the unitary retention portion configured as the polymer spring, the polymer spring25Attorney Docket No.: 4203.0397US1 having the protruding portion extending into the second cavity portion for resiliently engaging the illuminator when the handgun and illuminator are holstered thereby clamping the accessory between the opposing sides of the holster body as taught by Matthews with the holster of Kincaid et al., in order to prevent excess movement when the illuminator is being stored.
	However, Kincaid et al., does not disclose the combination handgun holster and illuminator contained within packaging that displays the combination; the holster body and belt loop being disposed in the interior of the package, and the pair of threaded fasteners included in the packaging, battery included in the packaging; and the packaging being configured such that the holster body and illuminator are visible through the packaging. 
	Gardner, Jr. et al., teaches the combination handgun contained within the packaging that displays the combination; the handgun disposed in the interior of the configured such that the gun body is visible through the packaging.
 (See Figures 17 & 18).
	It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make the combination handgun contained within the packaging that displays the combination; the handgun disposed in the interior of the package, and the pair of threaded fasteners included in the packaging; and the packaging being configured such that the gun body is visible through the packaging
 as taught by Gardner, Jr. et al., with the holster of Kincaid et al., in order to ensure all parts for proper assembly.

Regarding claim 19, Kincaid et al., discloses the accessory is the flashlight and the clamp portion attachable to an accessory rail (182) without utilizing threaded fasteners.  

Regarding claim 20, Kincaid et al., as modified by Gardner, Jr., et al., capably discloses the laser sight included in the 15packaging.
Furthermore, Kincaid et al., discloses the laser sight having the clamp portion utilizing threaded fasteners.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESTER L VANTERPOOL whose telephone number is (571)272-8028. The examiner can normally be reached 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan J. Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/L.L.V/Examiner, Art Unit 3734  

/NATHAN J NEWHOUSE/Supervisory Patent Examiner, Art Unit 3734